—In an action for a divorce and ancillary relief, the defendant husband appeals from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated September 16, 1992, as directed him to pay from marital funds and assets the reasonable collegiate expenses of the parties’ two sons.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The appellant has failed to provide any evidence to demonstrate that the pendente lite award constituted an improper exercise of discretion (see, Filosa v Raven-Filosa, 185 AD2d 225; Guiry v Guiry, 159 AD2d 556). Moreover, the remedy for a pendente lite award claimed to be unsatisfactory is a speedy trial, at which a more detailed examination of the situation of the parties may be made (see, Filosa v Raven-Filosa, supra; Erdheim v Erdheim, 101 AD2d 803). Lawrence, J. P., Copertino, Altman and Goldstein, JJ., concur.